UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-13237 CENTERLINE HOLDING COMPANY (Exact name of registrant as specified in its charter) Delaware 13-3949418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Church Street, New York, New York (Address of principal executive offices) (Zip Code) (212) 317-5700 Registrant’s telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of August 10, 2012, there were 349.2 million outstanding shares of the registrant’s common shares of beneficial interest. Table of Contents CENTERLINE HOLDING COMPANY FORM 10-Q PART I – Financial Information Page Item 1 Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statement of Changes in Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements Note 1 – Description of Business and Basis of Presentation 9 Note 2 – Fair Value Measurement 10 Note 3 – Available-for-Sale Investments 17 Note 4 – Assets Pledged as Collateral 21 Note 5 – Equity Method Investments 22 Note 6 – Mortgage Loans Held for Sale and Other 22 Note 7 – Mortgage Servicing Rights, Net 23 Note 8 – Deferred Costs and Other Assets, Net 24 Note 9 – Consolidated Partnerships 25 Note 10 – Notes Payable and Other Borrowings 28 Note 11 – Secured Financing 31 Note 12 – Accounts Payable, Accrued Expenses and Other Liabilities 31 Note 13 – Redeemable Securities 32 Note 14 – Non-Controlling Interests 32 Note 15 – General and Administrative Expenses 33 Note 16 – (Recovery of) Provision for Losses 34 Note 17 – Earnings per Share 35 Note 18 – Financial Risk Management and Derivatives 35 Note 19 – Related Party Transactions 36 Note 20 – Business Segments 39 Note 21 – Commitments and Contingencies 42 Note 22 – Subsequent Events 46 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 Item 3 Quantitative and Qualitative Disclosures about Market Risk 79 Item 4 Controls and Procedures 80 PART II – Other Information Item 1 Legal Proceedings 81 Item 1A Risk Factors 81 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 82 Item 3 Defaults Upon Senior Securities 82 Item 4 Mine Safety Disclosures 82 Item 5 Other Information 83 Item 6 Exhibits 83 SIGNATURES - 2 - PART I.FINANCIAL INFORMATION Item 1.Financial Statements CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) Assets: Cash and cash equivalents $ $ Restricted cash Investments: Available-for-sale Equity method Mortgage loans held for sale and other Investments in and loans to affiliates, net Intangible assets, net Mortgage servicing rights, net Deferred costs and other assets, net Consolidated partnerships: Equity method investments Land, buildings and improvements, net Other assets Total assets $ $ Liabilities: Notes payable and other borrowings $ $ Secured financing Accounts payable, accrued expenses and other liabilities Preferred shares of subsidiary (subject to mandatory repurchase) Redeemable securities - Consolidated partnerships: Notes payable Due to tax credit property partnerships Other liabilities Total liabilities Redeemable securities - Commitments and contingencies Equity: Centerline Holding Company beneficial owners’ equity: Special preferred voting shares; no par value; 11,867 shares issued and outstanding in 2012 and 2011 Common shares; no par value; 800,000 shares authorized; 356,226 issued and 349,166 outstanding in 2012 and 2011 Treasury shares of beneficial interest – common, at cost; 7,060 shares in 2012 and 2011 Accumulated other comprehensive income Centerline Holding Company total Non-controlling interests Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. - 3 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Interest income $ Fee income Gain on sale of mortgage loans Other Consolidated partnerships Interest income, net Rental income Other 16 Total revenues Expenses: General and administrative (Recovery of) provision for losses Interest Interest – distributions to preferred shareholders of subsidiary Depreciation and amortization Consolidated partnerships Interest Loss on impairment of assets Other expenses Total expenses Loss before other (loss) income Other (loss) income: Equity and other income, net 58 - 58 - Gain on settlement of liabilities - - Gain from repayment or sale of investments Other losses from consolidated partnerships Loss from continuing operations before income tax provision Income tax (provision) benefit – continuing operations 13 Net loss from continuing operations Discontinued operations: Net income from discontinued operations - - - Net loss Net loss attributable to non-controlling interests Net (loss) income attributable to Centerline Holding Company shareholders $ Net (loss) income per share Basic and Diluted (Loss) income from continuing operations $ Income (loss) from discontinued operations $ - $ - $ - $ - (1) Weighted average shares outstanding Basic and Diluted Amount calculates to zero when rounded. See accompanying notes to condensed consolidated financial statements. - 4 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net Loss $ Other comprehensive income (loss) - unrealized gains (losses), net Comprehensive loss Less: Other comprehensive loss attributable to non-controlling interests Comprehensive income attributable to Centerline Holding Company shareholders $ See accompanying notes to condensed consolidated financial statements. - 5 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (in thousands) (Unaudited) Accumulated Special Other Non- Preferred Comprehensive Controlling Voting Shares Common Shares Treasury Shares Income Interests Total Shares January 1, 2012 $ Net loss - Unrealized gains, net - 14 Contributions from limited partners for LIHTC transactions - Net decrease due to newly consolidated general partnerships - Distributions - June 30, 2012 $ See accompanying notes to condensed consolidated financial statements. - 6 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ Adjustments to reconcile net loss to cash flows provided by (used in) operating activities: Non-cash loss from consolidated partnerships Gain from repayment or sale of investments Gain on settlement of liabilities - Lease termination costs - Credit intermediation assumption fees Reserves for bad debts, net of reversals Affordable Housing loss reserve recovery Stabilization escrow reserve recovery - (Recovery of) provision for risk-sharing obligations Depreciation and amortization Share-based compensation expense - 40 Change in fair value of derivatives Non-cash expense, net Capitalization of mortgage servicing rights Changes in operating assets and liabilities: Mortgage loans held for sale Fund advances and other receivables Other assets Deferred revenues 36 Accounts payable, accrued expenses and other liabilities Net cash flow provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Sale and repayment of available-for-sale securities Sale and repayments of mortgage loans held for investment - Acquisition of equity interests in Tax Credit Property Partnerships Proceeds from sale of equity interests to Tax Credit Fund Partnerships Deferred investment acquisition cost - Decrease (increase) in restricted cash, escrows and other cash collateral Acquisition of furniture, fixtures and leasehold improvements Equity investments and other investing activities 5 Net cash flow provided by (used in) investing activities See accompanying notes to condensed consolidated financial statements. - 7 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months Ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Distributions to equity holders Repayments of term loan - Repayment of Centerline Financial Holding Credit Facility - (Decrease) increase in mortgage banking warehouse and repurchase facilities Increase in revolving credit facility Freddie Mac loan - Redemption of Convertible CRA Shares - Deferred financing and other offering costs - Net cash flow used in financing activities Net decrease in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities: Net change in re-securitized mortgage revenue bonds: Secured financing liability $ $ Mortgage revenue bonds $ $ Decrease in Series B Freddie Mac Certificates $ $ Decrease in Series A-1 Freddie Mac Certificates $ $ Exchange of Convertible Special Common Units to Common Shares $ - $ See accompanying notes to condensed consolidated financial statements. - 8 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – Description of Business and Basis of Presentation A. Description of Business Centerline Holding Company (“CHC”), through its subsidiaries, provides real estate financing and asset management services, focused on affordable and conventional multifamily housing.We offer a range of both debt financing and equity investment products, as well as asset management services to developers, owners, and investors.We are structured to originate, underwrite, service, manage, refinance or sell assets through all phases of its life cycle.As a leading sponsor of Low-Income Housing Tax Credit (“LIHTC”) funds, we have raised more than $10 billion in equity across 137 funds.Today we manage $9.3 billion of investor equity within 116 funds and invested in approximately 1,200 assets located in 45 U.S. states.Our multifamily lending platform services $11.4 billion in loans and mortgage revenue bonds.A substantial portion of our business is conducted through our subsidiaries, generally under the designation Centerline Capital Group LLC (“CCG”).The term “we” (“us”, “our” or “the Company”) as used throughout this document may refer to a subsidiary or the business as a whole, while the term “parent trust” refers only to CHC as a stand-alone entity. We manage our operations through six reportable segments.Our reportable segments consist of four core business segments and two additional segments: Corporate and Consolidated Partnerships.Our four core business segments are: Affordable Housing Equity provides LIHTC equity financing products for affordable multifamily housing, offers investment opportunities and fund management services to investors in affordable multifamily equity and manages the disposition of assets through the end of the fund’s life; Affordable Housing Debt provides financing to developers and owners of affordable multifamily properties and manages our retained interests from the December 2007 re-securitization of our mortgage revenue bond portfolio with the Federal Home Loan Mortgage Corporation (“Freddie Mac”); Mortgage Banking provides conventional mortgage financing for multifamily housing, manufactured housing and student housing; and Asset Management provides active management of multifamily real estate assets owned by our Affordable Housing Equity investment funds by managing construction risk during the construction process, managing specially serviced assets, and monitoring our real estate owned portfolio.For Affordable Housing Debt loans, Asset Management manages construction risk during the construction process and actively manages specially serviced assets. Our Corporate segment includes: Finance and Accounting, Treasury, Legal, Marketing and Investor Relations, Operations and Risk Management, supporting our four core business segments. Consolidated Partnerships comprise certain investment funds we control, regardless of the fact that we have virtually no economic interest in such entities.Consolidated Partnerships include the LIHTC investment fund partnerships we originate and manage through the Affordable Housing Equity segment (“Tax Credit Fund Partnerships”) and property-level partnerships for which we have assumed the role of general partner or for which we have foreclosed upon the property (“Tax Credit Property Partnerships”), all of which we are required to consolidate in accordance with the authoritative accounting guidance. B. Basis of Presentation The accompanying unaudited condensed consolidated financial statements were prepared consistent with generally accepted accounting principles in the United States (“GAAP”) for interim financial information and pursuant to the rules of the Securities and Exchange Commission (“SEC”).In the opinion of management, the condensed consolidated financial statements contain all adjustments (only normal recurring adjustments) necessary to present fairly the financial statements of interim periods.Given that our businesses may have a higher volume of transactions in some quarterly periods rather than others, the operating results for interim periods may not be indicative of full year results. These unaudited condensed consolidated financial statements are intended to be read in conjunction with the audited consolidated financial statements and notes included in our Form 10-K for the year ended December 31, 2011 (the “2011 Form 10-K”), which contains a summary of our significant accounting policies.Certain footnote detail is omitted from the condensed consolidated financial statements unless there is a material change from the information included in the 2011 Form 10-K. - 9 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) C. Recently Issued and Adopted Accounting Pronouncements During the six months ended June 30, 2012 we adopted the following new accounting pronouncements: · On January 1, 2012, we adopted Accounting Standards Update (“ASU”) No. 2011-03, Transfers and Servicing (Topic 860): Reconsideration of Effective Control for Repurchase Agreements.Thisupdate revises the criteria for assessing effective control for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.The adoption of ASU 2011-03 did not have a material impact on our consolidated financial statements. · On January 1, 2012, we adopted ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.This update amends theexisting fair value guidance to improve consistency in the application and disclosure of fair value measurements inGAAP and International Financial Reporting Standards.ASU 2011-04 provides certain clarifications to the existing guidance, changes certain fair value principles, and enhances disclosure requirements.While requiring additional disclosures, the adoption of ASU 2011-04 did not have an impact on our financial condition, results of operations or cash flows. · On January 1, 2012, we adopted ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.ASU 2011-05 removes the option to present the components of other comprehensive income (“OCI”) as part of the statement of changes in equity.In addition, ASU 2011-05 requires consecutive presentation of the statement of operations and OCI and presentation of reclassification adjustments on the face of the financial statements from OCI to net income.The adoption of ASU 2011-05 impacts presentation of a separate financial statement only and did not have an impact on our financial condition, results of operations or cash flows. · On January 1, 2012, we adopted ASU No. 2011-12, Comprehensive Income (Topic 220), Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU 2011-05, to defer the effective date of the specific requirement to present items that are reclassified out of accumulated other comprehensive income to net income alongside their respective components of net income and OCI until the Financial Accounting Standards Board is able to reconsider the applicable provisions. The adoption of ASU 2011-12 impacts presentation only and did not have an impact on our financial condition, results of operations or cash flows. During the six months ended June 30, 2012, no new accounting pronouncements were issued that would impact the Company. NOTE 2 – Fair Value Measurement A. General Certain assets are recorded at fair value every reporting period (i.e., on a recurring basis) in accordance with GAAP.Other assets are carried at amortized cost (such as mortgage loans held for investment), are initially recorded at fair value and amortized (such as Mortgage Servicing Rights (“MSRs”)) or are carried at the lower of cost or fair value (mortgage loans held for sale); these are tested for impairment periodically and would be adjusted to fair value if impaired (i.e., measured at fair value on a non-recurring basis). We have an established process for determining fair values. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Fair value is based on quoted market prices, where available. If listed prices or quotes are not available, fair value is based on internally developed models that consider relevant transaction data such as maturity and use as inputs, market-based or independently sourced market parameters.We have controls in place intended to ensure that our fair values are appropriate.Our Finance and Accounting group, independent from business operations ensures quarterly that observable market prices and market based parameters are used for valuation whenever possible.For those products with material parameter risk for which observable market levels do not exist, an independent review of the assumptions made on pricing is performed on a quarterly basis.Any changes to valuation methodology are reviewed by management to confirm that the changes are justified. The methods described above to estimate fair value may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while we believe our valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. - 10 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) B. Valuation Hierarchy A three-level valuation hierarchy has been established under GAAP for disclosure of fair value measurements. The valuation hierarchy is based on the transparency of inputs to the valuation of an asset or liability as of the measurement date. The three levels are defined as follows: · Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that we have the ability to access. · Level 2 inputs utilize other-than-quoted prices that are observable, either directly or indirectly.Level 2 inputs include quoted prices for similar assets and liabilities in active markets, and inputs such as interest rates and yield curves that are observable at commonly quoted intervals. · Level 3 inputs are unobservable and typically based on our own assumptions, including situations where there is little, if any, market activity. A financial instrument’s categorization within the valuation hierarchy is based on the lowest level of input that is significant to the fair value measurement. Both observable and unobservable inputs may be used to determine the fair value of positions that are classified within the Level 3 category.As a result, the unrealized gains and losses for assets within the Level 3 category presented in the tables below may include changes in fair value that were attributable to both observable (e.g., changes in market interest rates) and unobservable (e.g., changes in historical company data) inputs. C. Assets and Liabilities Measured at Fair Value on a Recurring Basis The assets and liabilities that we measure at fair value on a recurring basis and the valuation methodologies and inputs used by us are as follows: Series A-1 Freddie Mac Certificates We generally determine fair value based on observable market transactions of similar instruments when available.Because these certificates typically have a limited or inactive market, and in the absence of observable market transactions, we estimate fair value for each certificate utilizing the present value of the expected cash flows of the scheduled interest payments on each certificate discounted at a rate for comparable tax-exempt investments and then compare it against any similar market transactions. Series B Freddie Mac Certificates We determine fair value of the Series B Freddie Mac Certificates, which represent the residual interests of the re-securitized portfolio, based upon a discounted cash flow model that follows the contractual provisions of the certificates.The significant assumptions of the valuation which impact the cash flow and thus the valuation include: · estimating the constant default rate (“CDR”) and the prepayment rates of the mortgage revenue bonds in the managed portfolio, estimates which are based on our historical experience and industry studies related to properties comparable to those underlying the bonds; · estimating the loss severity, upon default, associated with the mortgage revenue bonds collateral; · estimating the extent to which other parties involved in our planned restructuring of the bonds underlying the certificates will participate and the timing of that restructuring; and · applying an appropriate discount rate, which we consider in comparison to comparable residual interests, along with consideration of the tax-exempt nature of the associated income. - 11 - CENTERLINE HOLDING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Mortgage revenue bonds As mortgage revenue bonds typically have a limited or inactive market, in the absence of observable market transactions, we estimate fair value for bonds secured by performing properties (“Performing Assets”) by calculating the net present value based on the original bond amortization schedule, utilizing a discount rate for comparable tax-exempt investments as obtained from relevant market makers. For bonds secured by properties with substandard performance (“Non-performing Assets”), the fair value is determined by utilizing the direct capitalization methodology and applying a capitalization rate obtained from market data for comparative tax exempt investments to assumed stabilized net operating income levels.Management uses judgment based on individual property markets to determine stabilized net operating income. Interest rate derivatives The fair values of interest rate derivatives are determined using the market standard methodology of netting the discounted future fixed cash receipts (or payments) and the discounted expected variable cash payments (or receipts).The variable cash payments (or receipts) are based on an expectation of future interest rates (forward curve) derived from observable market interest rate curves.In adjusting the fair value of our derivative contracts for the effect of nonperformance risk, we have considered the impact of netting and any applicable credit enhancements, such as thresholds and guarantees. The following tables present the assets and liabilities measured at fair value as of June 30, 2012 and December 31, 2011, and indicate the fair value hierarchy of the valuation techniques we utilize to determine fair value: Balance as of June 30, (in thousands) Level 1 Level 2 Level 3 Assets Available-for-sale investments: Freddie Mac Certificates: Series A-1 $
